Citation Nr: 0432511	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  00-12 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.  

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a right ankle 
injury.  


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had verified active service from November 1990 to 
October 1991.  The veteran also has National Guard service.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.  

In April 2000, a hearing was held before a Hearing Officer at 
the Little Rock RO.  


REMAND

A review of the veteran's claims folder reveals a Social 
Security Administration (SSA) disability award letter dated 
October 18, 1998, which stated that the veteran was entitled 
to monthly disability benefits beginning June 1998.  It is 
unclear what the basis was for entitlement to such benefits 
and the veteran's SSA records have not been associated with 
the claims folder.  

Furthermore, the veteran's claim for service connection for a 
right ankle injury is based upon the veteran's argument that 
he injured his ankle in July 1996 at Camp Robinson while on 
annual training.  A review of the veteran's claims folder 
does, indeed, show that the veteran injured his right ankle 
while serving on active duty for training (ACDUTRA) in June 
1996.  For instance, a Statement of Medical Examination and 
Duty Status, dated June 12, 1996, noted that the veteran was 
on ACDUTRA and that he had exited the orderly at Camp 
Robinson and twisted his ankle on the steps the previous day.  
The report stated that the veteran was on ACDUTRA from June 
8, 1996 to June 22, 1996.  Another record, dated June 12, 
1996, stated that the veteran reported having injured his 
right ankle about 1 and a half years ago playing basketball, 
and then again the previous night.  An Individual Sick Slip, 
dated June 28, 1996, stated that the veteran reinjured his 
ankle and that he should use crutches to ambulate.  A June 
28, 1996 medical record stated that the veteran returned for 
a follow-up for a right ankle injury, which it was stated was 
doing better until he reinjured it while picking up garbage.  
It was stated that he slipped and hit the top of his ankle.  
Swelling of the right ankle with tenderness was noted.  The 
assessment was right ankle sprain/contusion.        

It does not appear that all of the veteran's National Guard 
records have been associated with the claims folder.  
Additionally, the only medical records in the claims folder 
for his period of active duty are dated on April 17, 1991.    
Consequently, the Board has determined that this matter must 
be remanded in order that such may be obtained and considered 
in conjunction with the veteran's claims.   

Finally, the Board has determined that the veteran should be 
afforded a VA examination in order to determine the etiology 
of his right ankle disability.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should obtain all of the 
veteran's SSA records, to specifically 
include any records used in the 
determination to award (or subsequently 
discontinue, if applicable) SSA 
disability benefits or SSI benefits.  
Thereafter, all such records should be 
associated with the claims folder.    

3.  The RO should obtain all of the 
veteran's National Guard records not 
already associated with the claims 
folder, to include personnel records 
showing all periods of active duty for 
training (ACDUTRA) and inactive duty for 
training (INACDUTRA), and any associated 
medical records.  Furthermore, the RO 
should ensure that all of the veteran's 
service medical records from his period 
of active service, from November 1990 to 
October 1991, have been obtained.  
Thereafter, all such records should be 
associated with the claims folder.    

4.  Thereafter, the RO should schedule 
the veteran for a VA examination in order 
to determine the nature and probable 
etiology of the veteran's right ankle 
condition.  The examiner is to render an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that his current right ankle 
condition was either initially manifested 
during military service or was otherwise 
related to his military service to 
specifically include National Guard duty.  
All indicated tests should be 
accomplished.  The claims folder and a 
copy of this REMAND must be provided to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examination report should reflect that 
such a review was conducted.  All 
clinical findings and opinions, and the 
bases therefor, should be set forth.

5.  The RO should then readjudicate the 
claims and, thereafter, if the claims on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




